Citation Nr: 0534539	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  00-09 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for acute meningitis.

2.  Entitlement to service connection for migraine headaches 
as secondary to meningitis.

3.  Entitlement to service connection for arthritis as 
secondary to meningitis.

4.  Entitlement to service connection for sinusitis as 
secondary to meningitis.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




WITNESS AT HEARING ON APPEAL

A private physician


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION


The veteran (appellant) served on active duty from December 
1956 to November 1958.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.

In June 2001 and again in August 2003, the Board remanded 
this claim to the RO for further development.  The case has 
been returned to the Board and is ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In June 2001, the Board requested that the veteran be 
afforded a VA examination for purposes of obtaining a medical 
opinion as to whether it is as least as likely as not that 
meningitis had its onset during active service or is 
attributable to any inservice disease or injury.   

The veteran was examined in October 2001, and no specific 
diagnoses were provided.  In addition, the examination report 
did not include the opinion requested by the Board.  If 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
Thus, a remand is required in this case.  The appellant is 
hereby notified that it is the appellant's responsibility to 
report for the examination, if one is scheduled, and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2005).  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action: 

1.  Provide the veteran an appropriate 
examination to obtain a medical opinion 
as to whether it is at least as likely as 
not that meningitis had its onset during 
active service or is attributable to any 
in-service disease or injury and, if so, 
whether there is any current disability 
due to the inservice meningitis, 
including the claimed headaches, 
arthritis, and sinusitis.  

The opinion should be expressed in terms 
of whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that meningitis had 
its onset during active service or is 
attributable to any in-service disease or 
injury.  If the examiner concludes that 
it is more likely than not (i.e., 
probability greater than 50 percent) or 
at least as likely as not (i.e., 
probability of 50 percent) that 
meningitis had its onset during active 
service or is attributable to any in-
service disease or injury, the examiner 
should indicate specifically whether it 
is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran has (1) headaches, (2) 
arthritis, and/or (3) sinusitis as a 
residual disability related to the 
meningitis.  In addition, if the veteran 
has any other residual disability related 
to the meningitis, the examiner should 
specifically identify such disability.  
The medical rationale for each opinion 
should be provided, citing the objective 
medical findings leading to the 
conclusion.  The claims folder and a copy 
of this remand are to be made available 
to the examiner, and the examiner should 
indicate in the examination report 
whether the claims folder was reviewed.  
All tests deemed necessary by the 
examiner should be performed.  

2.  Then, the RO should readjudicate the 
veteran's claims, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.

3.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative, if any, should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The appellant has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

